Wagner, Judge,
delivered the opinion of the court.
This is a petition for a mandamus to compel the County Court of St. Louis county to proceed and act on the report of a sale of real estate, made by the relator as guardian of Charles S. Rannells. By title 14, chapter 40, R. C. 1865, p. 234, it is provided that, “ If information in writing be given to the County or any Probate Court, that any person in their county is an idiot, lunatic, or person of unsound mind, * and incapable of managing his affairs, and pray ing that an inquiry thereinto be had, the court, if satisfied that there is good cause for the exercise of its jurisdiction, shall cause the facts to be inquired into by a jury.” The law then provides in detail for the appointment of a guardian, and the managing of the estate of such person, if, upon inquiry, he be found of unsound mind.
In section fifty-two of the same chapter, .the like proceedings are made applicable, upon information given to the County Co.urt that a person in their county is so addicted to habitual drunkenness as to be incapable of managing his affairs. This act was approved February 19, 1866, and took effect upon its passage. On the 19th of March, 1866, the Legislature passed a law declaring that the Probate Court of St. Louis county should have jurisdiction in all cases arising under an act entitled “ An act concerning insane and other persons, incapable of managing their affairs,” approved February 19, 1866, within said county — Laws of 1865-6, p. 244.
. Under the act of February 19, information was filed in the St. Louis County Court that Charles S. Rannells, a citizen of St. Louis county, had become and was so addicted to habitual drunkenness, as to be incapable of managing his affairs, and asking that an inquiry be had as to the fact; which information was filed on the 5th day of March, 1866. Upon the inquiry, such proceedings were had, that on the 13th day of March, 1866, a verdict was rendered, and judgment given *407thereon, that Charles S. Rannells was addicted to habitual drunkenness, and incapable of managing his own affairs-; and thereupon, afterwards, the relator was appointed, on the 20th day of March, 1866, guardian of the person and estate of said Rannells, and .gave bond and qualified according to law.
On the 10th day of May, 1866, the County Court made an order in pursuance of a petition presented for that purpose, authorizing the relator, as guardian of the estate of said Rannells, to sell certain lands belonging to the said estate on the 14th day of June next thereafter. The sale was made, and the report thereof duly submitted to the County Court for approval, when two of the persons who had bought property at the said sale appeared in court and filed their objections against having said report approved and the sale confirmed, for the reason that the court had no jurisdiction in the matter, nor over the person and estate of Rannells, nor any right to appoint the relator guardian, and that the sale was illegal, void, and carried no title. The County Court refused to take up, consider, or act further on the report, stating that they doubted whether they had any jurisdiction in the premises.
There is but one question to be determined here, and that is whether the act of March 19, 1866, divested the County Court of its jurisdiction, and conferred exclusive jurisdiction on the Probate Court. That the County Court possessed full and complete jurisdiction when the proceedings were initiated, is too clear to require any consideration. Where a tribunal originally obtains and exercises jurisdiction, that jurisdiction will not be overturned and impaired by any legislative enactment unless express prohibitory words are used. Indeed, it has been held by high authority, and the doctrine is well supported by reason, that jurisdiction depends on the state of things at the time the action is brought; and if the circumstances be such then as to vest jurisdiction, the same cannot be ousted by any subsequent event—Koppel v. Heinrichs, 1 Barb. 449; Mollan et als. v. Torrance, 9 Wheat. *408587. The Probate Court of the county of St. Louis is a court of limited jurisdiction, and possesses and can exercise no jurisdiction except what is • specially conferred on it by law. And where jurisdiction has been obtained and conferred on another court and afterwards the same is extended to the Probate Court, the prior jurisdiction will not be ousted without words of exclusion. In the case of Commonwealth v. Hudson, 11 Gray, 65, the Court of Common Pleas had jurisdiction in certain criminal cases, and by a subsequent statute it was enacted, that' the several justices of the peace should, within their respective-counties, have jurisdiction of all offences of the.kind designated, the jurisdiction of which had before been exercised by the Common Plea's Court. It' was contended that this vested the exclusive jurisdiction over the offences in the justices of'the'peace: But Shaw, C. J., said: “ Taking'the language of the'statute as it is, what is the effect of this section ? Before this statute, the Court of Common Pleas had jurisdiction' over this-subject matter. Is that jurisdiction taken away ? It is no answer to say that another tribunal has jurisdiction, for that is very common. It is in such case concurrent jurisdiction — whether so called in the statute or not. Then, is the jurisdiction of the Common Pleas which it had before, taken away ? There must be words of limitation to take it away; either by using the word ‘ exclusive,’ or by repealing the former act giving jurisdiction, by which it'may appear that the Legislature meant not only to confer jurisdiction oil justices of the peace, but also to take away the other jurisdiction.”
In the last act here, there is nothing'that can be construed as an intention on the part of the Legislature' to confer exclusive jurisdiction on the Probate Court. It must therefore be deemed-and'taken as simply concurrent with' the County Court. This latter tribunal having full jurisdiction over the matter, should have proceeded' to hear and determine all subjects touching the premises:
A peremtory mandamus is ordered.
Judge Holmes' concurs ; Judge Lovelace absent.